PER CURIAM.
Ron Tearia Nicholas appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint as it related to Defendants Isiah Cann and John Pate.* We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Nicholas v. Cann, No. CA-01-4480-9 (D.S.C. June 25, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Because Nicholas does not challenge the dismissal with prejudice of his remaining claims in his appellate brief, he has waived appellate review as to the remaining claims. See 4th Cir. R. 34(b).